Exhibit 10.1
ACME PACKET, INC.
NON-STATUTORY STOCK OPTION AGREEMENT
(Form of Non-Statutory Stock Option for Executive Officers)
     This NON-STATUTORY STOCK OPTION AGREEMENT, dated as of <date> (this
“Agreement”), is between ACME PACKET, INC., a Delaware corporation (the
“Company”), and <Optionee Name> (the “Optionee”). Capitalized terms used herein
without definition shall have the meaning ascribed to such terms in the
Company’s 2006 Equity Incentive Plan, a copy of which is attached hereto as
Exhibit A (the “Plan”).
     1. Grant of Option. Pursuant to the Plan, the Company grants to the
Optionee an option (the “Option”) to purchase from the Company all or any number
of an aggregate of <Number of Shares> shares, subject to adjustment pursuant to
Section 8 of the Plan (the “Option Shares”), of the Company’s common stock,
$.001 par value per share, at a price of $<price> per share. The Option is
granted as of <Date of Grant> (the “Grant Date”).
     2. Character of Option. The Option is not intended to be treated as an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).
     3. Duration of Option. Unless subject to earlier expiration or termination
pursuant to the terms of the Plan, the Option shall expire on the ten year
anniversary of the Grant Date.
     4. Exercise of Option.
     (a) Vesting Schedule. The Option may be exercised, at any time and from
time to time until its expiration or termination, for any or all of those Option
Shares in respect of which the Option shall have become exercisable, in
accordance with the provisions set forth below in this Section 4, on or at any
time prior to the date of any such exercise. Subject to the provisions of the
Plan (including, without limitation, the provisions of Section 7.1(e) of the
Plan), the Option shall become exercisable for (i) 25% of the Option Shares on
[_________] (the “First Vesting Date”), and (ii) for the remaining Option Shares
in a series of twelve (12) quarterly installments thereafter, with each
installment being as nearly equal as practicable (as determined by the Company
in its reasonable discretion), with the first of such quarterly installments
becoming exercisable on the first day of the first calendar quarter after the
First Vesting Date and an additional of such quarterly installments becoming
exercisable on the first day of each calendar quarter thereafter (other than the
last of such quarterly installments which shall become exercisable on the third
anniversary of the First Vesting Date if such third anniversary is later than
the first day of the calendar quarter in which such last installment would have
been otherwise exercisable) until the Option shall have become

 



--------------------------------------------------------------------------------



 



-2-
exercisable for all of the Option Shares1. Notwithstanding anything expressed or
implied to the contrary in the foregoing provisions of this Section 4(a),
(A) the exercisability of the Option shall, as provided in Section 4(b) below,
be automatically Accelerated under certain circumstances and (B) the
exercisability of the Option may, as provided in Section 7.1(d) of the Plan, at
any time be Accelerated in the discretion of the Committee.
     (b) Acceleration of Vesting. Notwithstanding anything in Section 4(a) above
to the contrary but subject to the provisions of Section 4(c) below, in the
event that (A) a Change of Control occurs prior to the time that the Option is
exercisable in full for all of the Option Shares, (B) the Optionee is an
employee of the Company immediately prior to such Change of Control, and (C)
(i) the Optionee suffers any material adverse change in authorities, duties or
responsibilities, (ii) the Optionee voluntarily terminates his employment with
the Company following any relocation of the Optionee (without his written
consent) by the Company to a location that increases Optionee’s commute prior to
such relocation by more than fifty (50) miles or (iii) the Company terminates
the Optionee’s employment with the Company for any reason or no reason (other
than Cause, as such term is defined in Section 4(d) below), in the case of any
of the foregoing clauses (i), (ii) or (iii) at any time within 365 days after
the occurrence of such Change of Control, then the exercisability of the Option
shall be automatically Accelerated such that the Option shall become exercisable
for an additional number of Option Shares equal to one hundred percent (100%) of
the then Unvested Option Shares (as defined below in Section 4(d) below). The
foregoing provisions of this Section 4(b) shall be implemented ratably across
all Unvested Option Shares that are subject to the Option immediately prior
automatic Acceleration pursuant to this Section 4(b) regardless of when the
Option would have otherwise become exercisable for such Unvested Option Shares
pursuant to Section 4(a) above. Notwithstanding anything express or implied to
the contrary in the foregoing provisions of this Section 4(b), the Option may,
as provided in Section 7.1(d) of the Plan, at any time be further accelerated at
the discretion of the Committee.
     (c) Continuation of Employment by Successor. If the Optionee is an employee
of the Company immediately prior to a Change of Control, then employment of the
Optionee following such Change of Control by any person or entity that is the
successor or acquiror of the Company as a result of such Change of Control or
that is the parent company or affiliate of such successor or acquiror (in either
case, the “Successor Employer”) shall be treated under this Agreement as if the
Optionee continued to be employed by the Company, and in such context any
reference in this Agreement to the Company shall be deemed to be a reference to
the Successor Employer.
     (d) Definitions.
“Cause” shall mean (i) if the Optionee is convicted of, or pleads guilty or no
contest to, a felony or any crime involving moral turpitude, deceit,
 

1   The specific vesting schedule of each option granted under the Plan is
determined at the discretion of the Committee on a case-by-case basis at the
time of grant.

 



--------------------------------------------------------------------------------



 



-3-

dishonesty or fraud; (ii) any act of embezzlement, theft, sexual harassment,
discrimination, fraud or other acts of a criminal nature by the Optionee in his
dealings with the Company or its employees or representatives, as determined by
the Board of Directors of the Company; (iii) the breach by the Optionee of any
material term of an agreement with the Company or any of its subsidiaries,
including covenants not to compete and provisions relating to confidential
information and intellectual property rights; or (iv) any failure by the
Optionee to comply with a specific directive given by the Company’s executive
officers or Board of Directors which failure has not been cured within 30 days
after written notice from the Company.
“Unvested Option Shares” shall mean, at the relevant time of reference thereto,
those Option Shares for which the Option has not yet become exercisable at such
time pursuant to Section 4(a) and without giving effect to the provisions of
Section 4(b) above.
     5. Transfer of Option. Other than as expressly permitted by the provisions
of Section 7.1(f) of the Plan, the Option may not be transferred except by will
or the laws of descent and distribution and, during the lifetime of the
Optionee, may be exercised only by the Optionee.
     6. Incorporation of Plan Terms. The Option is granted subject to all of the
applicable terms and provisions of the Plan, including, but not limited to, the
limitations on the Company’s obligation to deliver Option Shares upon exercise
set forth in Section 9.1 (Violation of Law), Section 9.2 (Corporate Restrictions
on Rights in Stock), Section 9.3 (Investment Representations) and Section 9.7
(Tax Withholding).
     7. Miscellaneous. This Agreement shall be construed and enforced in
accordance with the internal, substantive laws of The Commonwealth of
Massachusetts and shall be binding upon and inure to the benefit of any
successor or assign of the Company and any executor, administrator, trustee,
guardian, or other legal representative of the Optionee.
[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------



 



-4-

     IN WITNESS WHEREOF, the parties have executed this Non-Statutory Stock
Option Agreement as a sealed instrument as of the date first above written.

                  ACME PACKET, INC.       OPTIONEE    
 
               
By:
               

 
 
     
 
   
 
  Name:            
 
  Title            
 
               
 
          Optionee’s Address:      
 
               
 
         
 
   
 
               
 
         
 
   
 
               
 
         
 
   
 
               
 
         
 
   



--------------------------------------------------------------------------------



 



Exhibit A
2006 Equity Incentive Plan

 